Citation Nr: 0531830	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disorder and allergies, previously claimed as asthma and 
allergic bronchopulmonary aspergillosis (ABPA), and if so, 
whether service connection is warranted.    


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his mother




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had unverified active service from August 1973 to 
August 1976.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 RO rating 
decision.  

It is noted that in the January 2003 rating decision, the RO 
determined that the veteran's claim of service connection for 
a lung condition and allergies, previously claimed as asthma 
and ABPA and denied as such in August 2001, remained denied 
on the basis that new and material evidence had not been 
submitted to reopen the claim.  However, in giving its 
rationale for the decision, the RO stated that the veteran's 
claim was considered reopened.  The RO similarly contradicted 
itself in the statement of the case issued to the veteran in 
August 2004.  Notwithstanding the RO's determination to 
either reopen or not reopen the veteran's claim, the Board 
must make an independent assessment as to whether new and 
material evidence sufficient to reopen the claim has been 
received under 38 U.S.C.A. § 5108.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is phrased 
accordingly.

In August 2005, the veteran testified, along with his wife 
and mother, at a Travel Board hearing at the RO conducted by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  As noted 
during the hearing, a statement dated in May 2005 from a 
toxicologist was received but not considered by the RO.  At 
the hearing, however, the veteran submitted a waiver of 
initial RO consideration of this evidence, and a supplemental 
statement of the case is therefore not compulsory prior to 
Board consideration of the pertinent evidence, at this time.  
See 38 C.F.R. § 19.37.

The claim of entitlement to service connection for a lung 
disorder and allergies, reopened herein below, is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative as to what further action is required on his 
part.


FINDINGS OF FACT

1.  In an August 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
lung disorder, claimed as asthma and ABPA.
 
2.  The evidence received since the August 2001 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered that, by itself or when 
considered with previous evidence, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a lung 
disorder and allergies.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), eliminated the concept 
of a well-grounded claim and redefined the obligations of VA 
with respect to its duties to notify and to assist a 
claimant.  

The regulations included amendments concerning the timing and 
scope of assistance VA will provide to a claimant who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
amended definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a), is not liberalizing, but applies only 
to an application to reopen a finally decided claim received 
on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
It thus applies to this veteran's claim, which was received 
in April 2002.

In any case, the Board's decision herein is favorable to the 
veteran such that no further action is required to comply 
with the VCAA and the implementing regulations relevant to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a lung disorder and allergies.  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, the RO in rating decisions in February 
2000, January 2001, and August 2001, previously denied a 
claim of entitlement to service connection for a lung 
disorder, claimed as asthma and ABPA, on the basis that the 
evidence did not establish that the veteran's lung condition 
was related to his period of service.  In letters dated in 
March 2000 and August 2001, the RO informed the veteran of 
its determination to deny service connection and of his 
rights to appeal the decision.  As the veteran did not appeal 
the RO's decisions, they are considered final.  
Notwithstanding the finality of the decisions, the veteran's 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.104 (2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

The last final disallowance of the veteran's claim in this 
case is the August 2001 RO decision.  As such, the Board will 
consider evidence submitted since this determination in order 
to ascertain whether that evidence is new and material to 
reopen the veteran's claim for service connection for a lung 
disorder and allergies.  

When the RO in August 2001 denied the claim of service 
connection, it had considered the veteran's service medical 
records, VA outpatient and inpatient records dated from 
August 1977 to November 1999,  and a VA examination report 
dated in December 2000.  Service medical records show, among 
other things, that the veteran's lungs were evaluated as 
normal on his enlistment and separation physical examinations 
in July 1973 and June 1976, respectively, although he 
reported a history of asthma at the time of the enlistment 
examination.  During service on many occasions, the veteran 
was treated for breathing difficulties and cough.  Such 
complaints were variously attributed to asthma, an upper 
respiratory infection, and pneumonia.  Chest X-rays were 
negative at the time of enlistment and separation, but they 
were notable for unusual and interstitial markings in the 
left lung in July 1975 and April 1976.  It appears that the 
veteran was separated from service in August 1976.  

VA inpatient records dated in August 1977 show that the 
veteran was hospitalized after he was found to have an 
abnormal pre-employment chest X-ray.  After 23 days, the 
veteran was discharged with an undiagnosed disease of the 
lung manifested by infiltrate in the left upper lung with 
positive PPD and Aspergillus skin tests.  He was hospitalized 
again for further work-up from September 1977 to October 
1977.  The diagnoses were diffuse bilateral bronchiectasis 
(etiology not determined), bronchial asthma (extrinsic), 
positive PPD skin test, and ABPA.  Subsequent VA outpatient 
records show continuous treatment, and follow-up in the 
allergy clinic, for bronchial asthma and what was thought to 
be exacerbations of ABPA.  At the time of a VA examination in 
December 2000, the examiner noted the veteran's history of 
childhood asthma and childhood exposure to a live-in relative 
with active tuberculosis.  In response to an RO request for 
an opinion as to whether the increase in the veteran's 
disability (presumably asthma) during service was due to the 
unique hardships of service or the result of natural 
progression, the examiner opined that it was more likely than 
not that his increased disability resulted from natural 
progression of the disease.  
 
The evidence received since the August 2001 decision includes 
VA inpatient and outpatient records dated from April 2000 to 
March 2004, a private statement dated in May 2005 from a 
toxicologist, and statements and testimony of the veteran, 
his wife, and his mother.  The VA records show continued 
treatment relative to respiratory difficulty.  Chest X-rays 
show bilateral patchy infiltrates, and his diagnoses included 
asthma exacerbation, ABPA, and hypoxia.  

In statements and hearing testimony (in August 2005), the 
veteran asserted essentially that the onset of respiratory 
symptoms was during his period of service and that the 
symptoms have persisted since service.  He claimed that he 
was exposed to certain "agents" out in the field of 
training at Ft. Lewis, Washington, which resulted in 
infection of Aspergillosis and diagnosis of ABPA.  He 
indicated that he had a "little bit" of asthma in childhood 
but that it had diminished as he grew and he had no problems 
with it when he entered service or in basic training.  He 
described periodic treatment for breathing difficulty during 
and following service.  His mother testified that she visited 
the veteran during service when he was sick with pneumonia.  
His wife, a nurse practitioner, testified to the effect that 
she witnessed the veteran's breathing problems from the time 
of service.   

At the hearing, the veteran and his wife referred to a 
statement dated in May 2005 from a toxicologist, which the RO 
previously received.  In the statement, a senior toxicologist 
and Ph.D., at the Washington Department of Ecology, indicated 
that she had knowledge of aspergillosis and its causative 
organisms.  She indicated that the disease was caused by an 
infection of an organism, which had worldwide distribution 
including in the western part of Washington, and which was 
found growing on decaying leaves and grains and in damp 
indoor spaces.  She noted that the infection would present as 
pneumonia, or if the individual was asthmatic, as ABPA.  She 
noted that conditions of bivouac, which involved moving 
decaying plant material or composted leaves or digging 
trenches, could expose an individual to substantial amounts 
of the organisms.  

In regard to the evidence submitted since the August 2001 RO 
decision, the Board finds that it was not previously before 
the RO in August 2001.  The testimony and toxicologist's 
statement, in particular, are probative of the issue at hand, 
namely whether the veteran's current lung disorder was 
incurred in or aggravated during his period of service.  The 
Board also finds that the additional evidence is "material" 
as it relates to an unestablished fact necessary to 
substantiate the veteran's claim.  Specifically, in this 
case, the required "unestablished fact" consists of medical 
evidence that a current disability is related to disease or 
injury that was incurred in or aggravated during service.  
The toxicologist indicated that conditions of bivouac could 
expose a person to a significant amount of Aspergillosis 
organisms and that the infection from the organisms would 
present as pneumonia or ABPA (if the person was asthmatic).  
In the veteran's case, during service he was treated for 
pneumonia and he was noted to have had asthma in childhood.  
His testimony also described duties in the field that were 
consistent with conditions of bivouac noted by the 
toxicologist.  Moreover, given that the statements of the 
veteran, to the effect that he has had breathing problems 
periodically since service, are presumed credible, it appears 
that his current lung disorder and allergies may be related 
back to service.    

Unlike the records before the RO in August 2001, the 
additional records contain competent medical and lay evidence 
of a possible pathway during service for the development of 
ABPA, for which the veteran has been treated since September 
1977.  As noted, of particular significance in this regard 
are the statements and testimony of the veteran and a 
toxicologist's statement.  Considering these remarks in 
conjunction with the medical evidence of an initial diagnosis 
of ABPA barely a year following discharge from service, it 
appears that the onset of his lung disorder occurred during 
his period of service.  The Board thus finds that the 
additionally-received evidence raises a reasonable 
possibility of substantiating the claim, as required under 38 
C.F.R. § 3.156, such that the claim is reopened and further 
development must be undertaken.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a lung disorder and 
allergies is reopened, and to that extent only the appeal is 
granted.  


REMAND

Prior to Board consideration of the merits of the veteran's 
claim of entitlement to service connection for a lung 
disorder and allergies, on a de novo basis, additional 
development is indicated.  Remand is warranted in this appeal 
primarily to ensure that all pertinent medical evidence is 
associated with the claims file and to obtain a contemporary 
medical opinion as to the nature and etiology of the 
veteran's lung disorder.  

First, there is no service department record to verify the 
dates of the veteran's active service and the character of 
his discharge.  While service medical records dated from 1973 
to 1976 have been associated with the claims file, a DD Form 
214, or its equivalent, is not of record.  Thus, the RO must 
obtain service department verification of the veteran's 
military service and character of discharge from the National 
Personnel Records Center, or any other appropriate agency.

Second, a preliminary review of the file indicates that the 
veteran has received treatment on a longstanding basis at the 
VA, particularly in the allergy clinic.  He has been 
diagnosed with bronchial asthma and ABPA.  He alleges that 
his lung condition can be traced back to his period of 
service, when he was seen on numerous occasions for 
complaints of a respiratory nature.  His diagnoses included 
asthma, upper respiratory infection, and pneumonia.  Chest X-
rays during service, except at the time of enlistment and 
separation, contained abnormal findings.  Post-service, the 
veteran was discharged from a VA hospital in August 1977 with 
an undiagnosed lung disease manifested by infiltrate in the 
lung with positive PPD and Aspergillus skin tests.  In 
October 1977, after another period of hospitalization, his 
discharge diagnoses included bronchial asthma and ABPA.  Ever 
since, he has been treated at the VA for complaints of a 
respiratory nature.  

In December 2000, the veteran underwent a VA examination, for 
the express purpose of determining whether the increase in 
disability - presumably asthma - during service was due to 
the unique hardships of service or the increase was 
attributable to natural progression of the disease.  The 
examiner appears to have returned an opinion with regard to 
asthma; however, he indicated that his opinion was based on 
"incomplete evidence" and that the veteran needed further 
evaluation to ascertain the diagnoses that best explained his 
lung disorder.  To that end, the examiner questioned the 
current diagnoses of asthma and ABPA and suggested the 
presence of active tuberculosis as causing some or most of 
the veteran's current illness, and even the possibility of an 
atypical form of cystic fibrosis.  Additionally, it is noted 
that the examiner did not opine as to the etiology of the 
possible ABPA.  In a statement dated in May 2005, H.A., 
Ph.D., a toxicologist with the State of Washington, indicated 
that an infection of the Aspergillus organism (a fungi) would 
present as pneumonia or as ABPA (if the individual was 
asthmatic).  

To fulfill VA's duty to assist the veteran, the RO should 
arrange for the veteran to undergo an examination for the 
purpose of ascertaining the nature and etiology of his 
lung/respiratory disorder, based upon a complete and 
independent review of relevant in-service and post-service 
medical history.  38 U.S.C.A.§ 5103A(d).    

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the National Personnel Records 
Center in St. Louis, Missouri, or any 
other appropriate agency, and verify the 
dates of the veteran's active service and 
character of discharge.  The response 
from the NPRC or appropriate agency 
should be included in the claims file.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination, 
preferably by an infectious disease 
specialist, in order to ascertain the 
nature and etiology of his 
lung/respiratory disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination and that it was available 
should be noted in the report.  All 
necessary tests should be accomplished.  
The examiner should elicit from the 
veteran a history of all respiratory 
complaints and treatment prior to, during, 
and following service; furnish a diagnosis 
of all currently present lung/respiratory 
disorders; and render an opinion as to the 
likely date of onset and etiology of all 
diagnosed lung/respiratory disorders.  In 
that regard, the examiner's particular 
attention is directed to service medical 
records referencing complaints of 
breathing difficulty and chest X-rays 
showing abnormalities, as well as post-
service medical records showing diagnoses 
of lung and respiratory disorders dated 
from August 1977.  With respect to 
furnishing an etiological opinion, the 
examiner should opine as to whether it is 
as likely as not or less likely than not 
that any currently diagnosed 
lung/respiratory disorder (such as asthma 
and/or ABPA, for example) is related to 
the veteran's period of active service.  
If asthma is diagnosed and found to be 
likely related to service, the examiner 
should opine as to whether the evidence 
clearly and unmistakably shows that asthma 
both i) existed prior to service, and ii) 
underwent no increase in severity beyond 
the natural progression of the condition 
during the veteran's period of service.  
All clinical findings should be reported 
in detail in the examination report, and a 
complete rationale for all opinions 
expressed should be provided.

3.  After completion of the foregoing, the 
RO should adjudicate on the merits the 
veteran's claim of service connection for 
a lung disorder and allergies, based on a 
review of the entire evidentiary record.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a supplemental 
statement of the case covering all 
evidence received after the statement of 
the case and the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted in this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


